DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 09/26/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:	96, 97, 100-109, 111-113, and 117-122
Withdrawn claims: 				114-116
Previously cancelled claims: 		1-95, 98, 99, and 110
Newly cancelled claims:			97
Amended claims: 				96, 117, and 119
New claims: 					123
Claims currently under consideration:	96, 100-109, 111-113, and 117-123
Currently rejected claims: 	96, 100-109, 111-113, and 117-123
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 96, 100-109, 111-113, and 117-123 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2013/0309386; cited by applicant) in view of Scavone (U.S. Statutory Invention Registration No. US H2091H).
Regarding claim 96, Han teaches a delayed-gelling ([0044]), inhibited starch ([0004]) having a maximum sedimentation volume of 40 mL/g ([0097]), wherein the starch is not pregelatinized ([0004]), not hydroxypropylated, not acetylated, not carboxymethylated, not hydroxyethalated, is not phosphate, not succinated, not crosslinked with phosphate, 
However, Scavone teaches a starch-based surface coating for French fries which are initially par-fried and finished in the oven (Abstract).  The starch used in the coating can be a chemically-modified tapioca starch (column 5, lines 26-27) with a maximum percent soluble (corresponding to water solubility index) of 30% (column 5, lines 7-9), which overlaps the claimed range. 
It would have been obvious for a person of ordinary skill in the art to have modified the inhibited tapioca starch of Han to have a percent soluble value within the range disclosed by Scavone.  Since Han teaches that the inhibited starch is intended as a replacement for chemically-modified foods in oven-prepared, microwavable, and battered fried foods, a skilled practitioner would be motivated to consult an additional reference such as Scavone in order to determine a suitable food in which chemically-modified tapioca starch can be used.  In consulting Scavone, the practitioner would find chemically-modified tapioca starch having a maximum percent soluble value of 30%, rendering the claim obvious. 
Regarding claim 100, Han teaches the invention as disclosed above in claim 96, including a maximum sedimentation volume of 40 mL/g ([0097]).
Regarding claim 101, Scavone teaches the starch to have a maximum percent soluble value of 30% (column 5, lines 7-9), which overlaps the claimed range.
Regarding claim 102, the prior art teaches the invention as disclosed above in claim 96, including a maximum sedimentation volume of 40 mL/g (Han [0097]) and a maximum percent soluble of 30% (Scavone, column 5, lines 7-9).  Therefore, the prior art teaches points within a polygon defined by the points (19.1 mL/g, 14.1%), (18.1 mL/g, 17.3%), (33.2 mL/g, 26.9%) and (35.7 mL/g, 21.1%).
 Regarding claim 103, the prior art teaches the invention as disclosed above in claim 96, including a maximum sedimentation volume of 40 mL/g (Han [0097]) and a maximum percent soluble of 30% (Scavone, column 5, lines 7-9).  Therefore, the prior art teaches points within a polygon defined by the points (16.9 mL/g, 13.0%), (15.8 mL/g, 16.3%), (32.3 mL/g, 29.8%) and (37.7 mL/g, 21.1%).
Regarding claim 104, the prior art teaches the invention as disclosed above in claim 96, including a maximum sedimentation volume of 40 mL/g (Han [0097]) and a maximum percent soluble of 30% (Scavone, column 5, lines 7-9).  Therefore, the prior art teaches points within a polygon defined by the points (10 mL/g, 11.4%), (10 mL/g, 14.8%), (20 mL/g, 20.0%), (30 mL/g, 25.5%), (30 mL/g, 17.4%) and (20 mL/g, 14.5%).
Regarding claim 105, the prior art teaches the invention as disclosed above in claim 96, including a maximum sedimentation volume of 40 mL/g (Han [0097]) and a maximum percent soluble of 30% (Scavone, column 5, lines 7-9).  Therefore, the prior art teaches 
Regarding claim 106, the prior art teaches the invention as disclosed above in claim 96, including a maximum sedimentation volume of 40 mL/g (Han [0097]) and a maximum percent soluble of 30% (Scavone, column 5, lines 7-9).  Therefore, the prior art teaches points within a polygon defined by the points (30 mL/g, 17.4%), (30 mL/g, 25.5%), (40 mL/g, 30.8%) and (40 mL/g, 20.5%).
Regarding claim 107, the prior art teaches the invention as disclosed above in claim 96, including a maximum sedimentation volume of 40 mL/g (Han [0097]) and a maximum percent soluble of 30% (Scavone, column 5, lines 7-9).  Therefore, the prior art teaches points within a polygon defined by the points (35 mL/g, 19.1%), (35 mL/g, 28.2%), (50 mL/g, 36.5%) and (50 mL/g, 23.6%).
Regarding claim 108, Han teaches the invention as disclosed above in claim 96, including the starch being cooked in pH 6.5 phosphate buffer ([0097]) containing 1% NaCl at 5% starch solids ([0116]) for 20 minutes at 95°C ([0121]), then being allowed to sit at 25°C (corresponding to room temperature) without any shaking ([0122]).  Han does not teach the starch to have a gel time of at least 4 hours and no more than 24 hours after being cooked.  However, Han discloses that the inhibited starch displays excellent tolerance to heat, shear, and extremes of pH and that the viscosity on cooking initializes at a later time than the non-inhibited form of the same starch ([0067]).  This teaching suggests that that the gelation time would be expected to be relatively long.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such gelation properties do not serve to 
Regarding claim 109, Han teaches the invention as disclosed above in claim 96, including a yellowness index of 14.8 (page 7, Table 2).  Although Han does not teach the starch to have a yellowness index of 3-10, it does teach that a desolventization step with steam produced less color in the starch than not using steam ([0063]; [0101]) and that the starch may be washed with water and dried to further improve color ([0066]).  Since claim 109 does not require a particular method of producing an inhibited starch, a skilled practitioner practicing the method of Han would have produced an inhibited starch with a yellowness index of less than 14.8 by using a lower temperature during desolventization, using steam during desolventization, and/or washing and drying the starch, which renders the claim obvious.
Regarding claim 111, Han teaches the invention as disclosed above in claim 96, including that the starch is not chemically-modified ([0003]) and is prepared without the use of hazardous chemicals ([0022]).  Scavone exemplifies oxidized starch as chemically-modified starch (column 5, lines 27-28); therefore, the prior art teaches the starch is not oxidized with peroxide or hypochlorite, rendering the claim obvious.
Regarding claim 112, Han teaches the invention as disclosed above in claim 96 and does not teach the starch to be dextrinized.  Consequently, the inhibited starch of Han substantially lacks 1, 2 and 1, 3-branching.
Regarding claim 113, Han teaches the invention as disclosed above in claim 96, including starch having a viscosity of up to 1000 cP in an RVA test, wherein the RVA test is performed by dispersing the starch at 5% solids ([0095]) in a pH of 6.5 phosphate 
Regarding claim 117, the prior art teaches the invention as disclosed above in claim 96, including a maximum sedimentation volume of 40 mL/g (Han [0097]) and maximum percent soluble value of 30% (Scavone, column 5, lines 7-9).  Therefore, the prior art teaches points corresponding to a polygon defined by the points (19.1 mL/g, 14.1%), (18.1 mL/g, 17.3%), (33.2 mL/g, 26.9%) and (35.7 mL/g, 21.1%).
Regarding claim 118, Han teaches the invention as disclosed above in claim 117, including the starch being cooked in pH 6.5 phosphate buffer ([0097]) containing 1% NaCl at 5% starch solids ([0116]) for 20 minutes at 95°C ([0121]), then being allowed to sit at 25°C (corresponding to room temperature) without any shaking ([0122]).  Han does not teach the starch to have a gel time of at least 4 hours and no more than 24 hours after being cooked.  However, Han discloses that the inhibited starch displays excellent tolerance to heat, shear, and extremes of pH and that the viscosity on cooking initializes at a later time than the non-inhibited form of the same starch ([0067]).  This teaching suggests that that the gelation time would be expected to be relatively long.  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of 
Regarding claim 119, the prior art teaches the invention as disclosed above in claim 96, including a maximum sedimentation volume of 40 mL/g (Han [0097]) and a maximum percent soluble value of 30% (Scavone, column 5, lines 7-9), which overlap the claimed ranges.
Regarding claim 120, Han teaches the invention as disclosed above in claim 96, including starch having a viscosity of up to 1000 cP in an RVA test, wherein the RVA test is performed by dispersing the starch at 5% solids ([0095]) in a pH of 6.5 phosphate buffer at a stir rate of 160 rpm, and running the analysis in a Rapid Visco Analyzer from an initial temperature of 50°C, ramping up linearly to 90°C over 3 minutes, then holding at 95°C for 20 minutes, then ramping down linearly to 50°C over 3 minutes, then holding at 50°C for 9 minutes, after which time the viscosity is measured (Figure 1; [0097]).  Han does not state that the phosphate buffer comprises 1% NaCl, but it does teach cooking the starch in a 1% NaCl solution ([0116]). Therefore, a skilled practitioner would readily understand that measuring the viscosity of starch in an RVA test could be achieved by using a 1.0% NaCl solution to cook the starch prior the RVA analysis.
Regarding claim 121, Han teaches the invention as disclosed above in claim 120, including the starch being cooked in pH 6.5 phosphate buffer ([0097]) containing 1% NaCl at 5% starch solids ([0116]) for 20 minutes at 95°C ([0121]), then being allowed to sit at 25°C (corresponding to room temperature) without any shaking ([0122]).  Han does not teach the starch to have a gel time of at least 4 hours and no more than 24 hours after 
Regarding claim 122, Han teaches a delayed-gelling ([0044]), inhibited starch ([0004]) having a maximum sedimentation volume of 40 mL/g ([0097]), wherein the starch is not pregelatinized ([0004]), not hydroxypropylated, not acetylated, not carboxymethylated, not hydroxyethalated, is not phosphate, not succinated, not crosslinked with phosphate, not cross-linked with adipate, not cross-linked with epichlorohydrin, and not cross-linked with acrolein (corresponding to chemically modified) ([0003]).  Han also teaches tapioca starch ([0010]) which has an amylose content of 19% according to Applicant’s disclosure (Specification, [0003]); Han thus teaches an inhibited starch having an amylose content within the claimed range.  Han also teaches the starch is cooked in pH 6.5 phosphate buffer ([0097]) containing 1% NaCl at 5% starch solids ([0116]) for 20 minutes at 95°C ([0121]), then being allowed to sit at 25°C (corresponding to room temperature) without any shaking ([0122]).  Han does not teach the starch to have a gel time of at least 4 hours and no more than 24 hours after being cooked.  However, Han discloses that the inhibited starch displays excellent tolerance to heat, shear, and extremes of pH and that the viscosity on cooking initializes at a later time than the non-inhibited form of the same 
However, Scavone teaches a starch-based surface coating for French fries which are initially par-fried and finished in the oven (Abstract).  The starch used in the coating can be a chemically-modified tapioca starch (column 5, lines 26-27) with a maximum percent soluble (corresponding to water solubility index) of 30% (column 5, lines 7-9), which overlaps the claimed range. 
It would have been obvious for a person of ordinary skill in the art to have modified the inhibited tapioca starch of Han to have a percent soluble value within the range disclosed by Scavone.  Since Han teaches that the inhibited starch is intended as a replacement for chemically-modified foods in oven-prepared, microwavable, and battered fried foods, a skilled practitioner would be motivated to consult an additional reference such as Scavone in order to determine a suitable food in which chemically-modified tapioca starch can be used.  In consulting Scavone, the practitioner would find chemically-modified tapioca starch having a maximum percent soluble value of 30%, rendering the claim obvious.
Regarding claim 123, Han teaches the invention as disclosed above in claim 96, including the starch is a tapioca starch ([0010]) which has an amylose content of 19% according to Applicant’s disclosure (Specification, [0003]); Han thus teaches an inhibited starch having an amylose content within the claimed range.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 96, 97, 100-109, and 111-122 over Han and Scavone: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that the present inventors found that by inhibiting non-waxy tapioca starches to produce starches with given sedimentation volumes and given amounts of solubles, the gel time of such starches can be delayed to 4-24 hours, without various chemical modifications.  Applicant pointed to the examples on pages 21-35 as demonstrating the claimed starches which reach full firmness only on the day after cook, 
However, it is noted that the gel time of 4-24 hours is only recited in dependent claims 108, 118, and 121 and the gelation time only applies to starch that is cooked in pH 6.5 phosphate buffer containing 1% NaCl at 5% starch solids for 20 minutes at 95°C and is then allowed to sit undisturbed at 25°C as recited by the same dependent claims.  Also, [0095] of the present specification evaluates the length of gel time of the example starches after the starches were cooked at 6% solids in 1% NaCl solution, without any mention of the pH, a phosphate buffer, cooking time, cooking temperature, or resting temperature.  Therefore, the independent claims are not commensurate in scope with the specification or Applicant’s assertions and the dependent claims reciting the gelation time of 4-24 hours are not commensurate in scope with the specification.
Applicant argued that Han discloses non-chemically inhibited starches, but does not suggest that they can be made with delayed gelling properties.  Applicant stated that the Examples of Han focus on waxy starches having low amylose content and that [0044] of Han does not disclose that its starches have delayed gelling performance, but simply defines various levels of inhibition, especially with respect to their properties upon heating.  Applicant stated that Han also describes shear stability of its starches, but this disclosure also does not refer to delayed gelling (Applicant’s Remarks, section 2b on pages 8 and 9).
However, [0044] of Han teaches inhibited starches “will resist swelling” or “will swell to a limited extent and show a continuing rise in viscosity” depending on their degree of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)”.  MPEP 2123.II.  Therefore, even though Han does not focus on non-waxy tapioca starches in its examples, it teaches non-waxy tapioca starch as being suitable for its invention ([0045]).
Applicant argued that Scavone discloses use of starches having as low of a water solubility as practical such as less than about 20% and more preferably less than about 15%.  Applicant also argued that Scavone prefers the use of high amylose starches and chemically-modified starches.  Applicant stated that Scavone does not exemplify a tapioca starch (Applicant’s Remarks, section 2c on pages 9-11).  Applicant then stated that there would be no reason to arrive at a delayed-gelling non-waxy tapioca starch with high solubles based on the disclosures of Han and Scavone.  Applicant argued that, from the disclosure of Scavone, a skilled practitioner would have understood that high amylose (i.e., at least 30%) starches and chemically-modified starches are preferred.  Applicant also argued that, other than mentioning tapioca out of the multitude of starch sources 
However, in addition to the maximum water soluble values of 20% and 15%, Scavone also teaches a maximum water soluble value of 30% (column 5, lines 7-11), wherein all the disclosed ranges overlap the claimed range, rendering it obvious.  In response to Scavone not exemplifying tapioca starch and preferring high amylose starches and chemically-modified starches, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)”.  MPEP 2123.II.  Therefore, even though Han does not focus on tapioca starches in its examples and states a preference for high amylose starches and chemically-modified starches, it teaches tapioca starch as being suitable for its invention (column 5, lines 26-27).  Furthermore, since Han teaches that its inhibited starch is intended as a replacement for chemically-modified foods in oven-prepared, microwavable, and battered fried foods, the starch of Han is a suitable replacement for the chemically-modified tapioca starch disclosed in Scavone, as described above in the rejection of claim 96, thereby providing the motivation to combine the references.  In response to there being no motivation to select tapioca starch from the list of numerous starches, the starches disclosed in the prior art, including tapioca starch, are well-known and commonly used in the food industry.  This assertion is supported by [0003] of the present specification in which Applicant states that tapioca starch is “commonly used as a thickener in puddings, yogurts, fruit fillings, and other foods in 
Applicant stated that the claimed starch has the desirable soft gel texture of conventional tapioca starches, but with markedly increased gel time, which is a feature not suggested in the cited references.  Applicant stated that Scavone describes a lower degree of solubles but that the present inventors have unexpectedly determined that the claimed starches enjoy signification advantages due to the lower degree of solubles.  Applicant stated that the examples in the specification of the claimed starches did not reach their ultimate firmness immediately and substantially increased their firmness overnight, Applicant also stated that the claimed starches were shown to provide desirable qualities in foods such as yogurt wherein the yogurt materials were incubated at 43°C for 3-4 hours and pumped at room temperature into containers, simplifying processing.  Applicant stated that these unexpected benefits of the claimed starches demonstrates inventiveness over the broad teachings of the cited references (Applicant’s Remarks, section 2e on pages 13-16).
However, as discussed above, the phrases “will resist swelling” and “will swell to a limited extent and show a continuing rise in viscosity” correlate to the claimed “delayed-gelling” feature as inhibited starches, by nature, are formulated to resist gelling to various degrees.  Furthermore, the delayed-gelling feature recited by the independent claims are not required to be displayed under any particular circumstances (i.e., displayed upon cooking of the starch or cooling of the starch).  Therefore, the “delayed-gelling” feature 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793